EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Cronvich on 3/22/2021.
The application has been amended as follows: 
In claim 6, line 5, the word “conveyor” is removed.
In claim 6, line 6, the word “corrugated” is inserted before “sidewall section.” 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims.  Independent claim 1 discloses a bonder for bonding a corrugated sidewall section to a thermoplastic belt including, inter alia, a first heater jaw assembly having a vertical corrugated face and a heating element having a bonding strip along the bottom of the vertical corrugated face, a second heater jaw assembly having a vertical corrugated face and a heating element having a bonding strip along the bottom 
Cancienne [US2015/0068669] discloses a splicer. Cancienne discloses heating elements, hot air blowers, and hot iron used to heat ends of the belt and sidewall to be joined together (paragraph 0027). Cancienne does not disclose the first and second heater jaw assemblies with the heating elements as recited in the claims in combination with the other requirements of the claims. 
Campbell [US4532098] discloses an apparatus for molding a belt with corrugated side walls.  Campbell discloses mold components 32 and 34 with vertical corrugated faces, but does not disclose the first and second heater jaw assemblies with the heating elements as recited in the claims in combination with the other requirements of the claims.
Borri [EP0802038] discloses a bonder for joining a corrugated sidewall to a belt. Borri discloses first and second jaws (40) with corrugated vertical faces. Borri the heating elements having bonding strips along the bottom of the vertical corrugated faces as required by the claims. 
Reveyron [FR1444143] discloses a bonder for joining a corrugated sidewall to a belt. Reveyron discloses corrugated rollers (5a and 5b). Reveyron discloses using hot air and fails to disclose heating elements having a bonding strip as required by the claims. 
Claim 1 is allowable as the prior art does not disclose the first and second heater jaw assemblies with the heating elements having bonding strips as recited in the claim in combination with the other requirements of the claim. Claims 2-5 and 8 depend from an allowable base claim, incorporate the allowable subject matter though dependency and are allowable for the same reasons as the base claim. Claim 6 discloses a method of bonding. Claim 6 requires a first heater jaw assembly having a corrugated vertical face with a corrugated bonding strip at the bottom, and a second heater jaw assembly having a corrugated vertical face and a corrugated bonding strip at the bottom, and heating the corrugated bonding strips to melt the bottom of the corrugated sidewall section on both sides and bond it to the other surface of the thermoplastic belt. Claim 6 is allowable as the prior art does not disclose the first and second heater jaw assemblies with the corrugated bonding strips as recited in the claim in combination with the other requirements of the claim. Claim 7 depends from an allowable base claim, incorporates the allowable subject matter though dependency and is allowable for the same reasons as the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 22, 2021